Exhibit 10.62

Realogy 2008–2009 Retention Plan

As amended on February 23, 2009

Plan Purpose

The Realogy 2008–2009 Retention Plan (the “Plan”) is designed to retain eligible
employees for their contributions to Realogy (“Realogy” or the “Company”) and
its Business Units.

Eligibility

An employee who is eligible to participate in the Plan must meet the following
criteria to be eligible for a payout:

 

  •  

Be in a position eligible for a bonus under the 2008 Realogy Bonus Plan or the
2008 NRT Bonus Plan (collectively, the “2008 Annual Bonus Plan”).

 

  •  

Hired on or before October 1, 2008. Participants hired on or between January 1,
2008 and October 1, 2008 will receive a pro-rated retention payment as
determined by their eligible earnings for 2008.

 

  •  

Employed on a regular full-time basis. Part-time and temporary employees are
ineligible. Employees do not accrue a benefit and are not eligible for a partial
payment if not employed at the time of payment.

 

  •  

Actively employed and in good standing by Realogy at the time of the retention
payment or on an approved Leave of Absence (LOA) that is covered under the
Family Medical Leave Act (FMLA), unless otherwise required by law (see
Disability/LOA section for more information).

 

  •  

Successfully completes all 2008 mandatory training as determined by Executive
Leadership within the specified time periods. Such training shall include
Company-wide Diversity, Code of Ethics, and Sexual Harassment.

 

  •  

Receive a “Meets Expectations” or “Exceeds Expectations” 2008 performance rating
on his/her annual performance evaluation. At senior management’s discretion, a
partial retention payment, not to exceed 50%, may be given to a participant who
receives a “Below Expectations” rating.

Retention payments

Retention payment will be paid on/or about July 1, 20091

 

  •  

Retention payments will be made using the same method of payment as the
bi-weekly paychecks. If a participant receives a live paycheck, the bonus will
be paid as a live check. If the participant utilizes direct deposit, the bonus
will be electronically deposited.

 

  •  

Retention payments will be subject to federal income tax withholding at a flat
rate as prescribed by the Internal Revenue Service. Applicable FICA, state, and
local taxes will also be deducted.

 

  •  

Retention payments are not subject to deductions for 401(k) contributions.

 

  •  

Retention payments are not based on the participant’s base rate of pay, but
solely on actual eligible earnings. Eligible earnings include the pay a
participant received during 2008 including regular base pay, holiday, vacation,
personal, military pay, and sick time.

 

  •  

Eligible earnings do NOT include overtime, premium pay, incentive pay, merit
lump sum payments, severance pay, short-term disability, shift differential pay
or any other discretionary compensation paid to the employee during 2008. Leaves
of absence or disability and other breaks in service will affect a participant’s
bonus payout amount (see Disability/LOA section for more information).

 

1 Level 1 participants (CEO direct reports) are eligible for two separate
retention payments, as follows: one-half of their respective Target Retention
Award (as defined herein) on or about July 1, 2009 and the other half on or
about November 1, 2009.

 

Confidential and Proprietary: Information contained herein is for the sole use
of authorized employees of Realogy and should not be disclosed to others.
Realogy reserves the right to terminate, amend, modify and/or restate the
Realogy Retention Plan (in whole or in part) at any time and without advance
notice.

Page 1



--------------------------------------------------------------------------------

Realogy 2008–2009 Retention Plan

As amended on February 23, 2009

 

Retention Funding Pool

Funding for the Plan (the “Retention Funding Pool”) will be in an amount equal
to 30% of the 2008 Target Bonus funding as used in the 2008 Annual Bonus Plan,
subject to adjustment as set forth below. 2

Should the aggregate payments made under the 2008 Annual Bonus Plan produce a
payout that is less than 30% of the Target Bonus funding pool for such plan, the
Retention Funding Pool under this Plan will be reduced by an amount equal to the
difference between what the 2008 Annual Bonus Plan pays out and the 30% Target
Bonus funding pool for such plan For example, the 2008 Annual Bonus Plan pays
out 20% of the Target Bonus funding pool for such plan; therefore the Retention
Funding Pool for this Plan would be adjusted to an amount equal to 10% of the
Target Bonus Funding for the 2008 Annual Bonus Plan.

If the actual payments under the 2008 Annual Bonus Plan in the aggregate equal
or exceed 30% of the 2008 Target Bonus Funding for such plan, there would be no
funds available for the Retention Funding Pool and therefore no retention
payment made under this Plan.

Allocating the Retention Funding Pool

The Retention Funding Pool will be allocated as follows:

 

•  

75%3 of the Retention Funding Pool will be paid to each eligible participant
based on the formula below:

Target Bonus dollars for participant × [ a fraction, the numerator of which is
the Retention Funding Pool and the denominator of which is the funding pool for
the 2008 Annual Bonus Plan ] × 75%

 

•  

The remaining 25% of the Retention Funding Pool will be allocated based on 2008
individual performance. This component is discretionary and the actual
allocation, if any, will vary according to each participant’s individual
performance during 2008 and the allocation of the Retention Funding Pool among
all participants. Below are guidelines that will be used to allocate the
individual performance funding based on the 2008 performance rating. The actual
performance-based allocation, if any, will be based on the total Retention
Funding Pool and the performance rating distribution for the participants.

 

Performance Rating

  

Payment as a % of Retention Funding Pool

Exceeds Expectations    105% – 120% of target funding Meets Expectations    up
to 100% of target funding Below Expectations    0% – 50% of target funding

 

2 For Level 1 participants (CEO direct reports), the percentage is 50% not 30%.

3 In the case of Level 1 participants (CEO direct reports), “100%” of their
Retention Funding Pool will be based upon the following formula with “75%”
changed to 100% in the formula itself.

 

Confidential and Proprietary: Information contained herein is for the sole use
of authorized employees of Realogy and should not be disclosed to others.
Realogy reserves the right to terminate, amend, modify and/or restate the
Realogy Retention Plan (in whole or in part) at any time and without advance
notice.

Page 2



--------------------------------------------------------------------------------

Realogy 2008–2009 Retention Plan

As amended on February 23, 2009

 

•  

Accordingly, if the Retention Funding Pool is at 30%, some participants may
receive retention payments above 30% and some may receive payments below 30%.

Status Changes

New Hires

 

  •  

See Eligibility Section.

Job Changes (Promotions, Transfers, Demotions, etc.)

 

  •  

Job changes include moves from:

 

  •  

One Business Unit to another Business Unit

 

  •  

Realogy Corporate to a Business Unit or vice versa

 

  •  

A bonus-eligible position to a non-bonus-eligible position or vice versa

 

  •  

A bonus-eligible position to another bonus-eligible position with a higher or
lower bonus target

 

  •  

If a participant is transferred from one entity to another, or is transferred
from one bonus-eligible position to another bonus eligible position with a
higher or lower bonus target, the retention payment shall be pro-rated based on
the bonus “earned” while in each bonus-eligible position.

 

  •  

When moving from one entity to another, the overall bonus calculation will be
determined based on the eligible earnings, bonus target, and the entity’s
performance in accordance with the time worked in each bonus eligible position.

 

  •  

If a participant’s bonus target changes without a job change, the retention
payment shall be calculated based on the bonus “earned” at each of the
respective target rates while in the applicable bonus-eligible position.

 

  •  

Participants moving from a non-bonus eligible position to a bonus-eligible
position or vice versa will receive a pro-rated bonus based on the participant’s
eligible earnings while actively employed in the bonus-eligible position.

Disability/Leave of Absence (LOA)

 

  •  

Subject to the provisions herein, participants on an approved LOA (including
short-term disability) during 2008 will be eligible for a pro-rated bonus based
on the participant’s eligible earnings during the time that they were actively
employed in the bonus-eligible position. Eligible earnings do not include
short-term disability or workers compensation income.

 

  •  

Participants on an approved LOA that is covered under the FMLA at the time of
the regular retention payment will be paid at the same time as the regular
retention payment.

 

  •  

Participants on approved LOAs not covered by the FMLA at the time of the regular
retention payment will not be eligible to receive retention payment unless and
until they return to work, except as set forth below.

 

  •  

In the event of Total Disability, as defined under the terms of the Long Term
Disability program, the participant will receive a pro-rated retention payment
upon determination of Total Disability or at the time of the regular retention
payment, which ever is later, based on the participant’s eligible earnings while
actively employed in the retention-eligible position.

 

Confidential and Proprietary: Information contained herein is for the sole use
of authorized employees of Realogy and should not be disclosed to others.
Realogy reserves the right to terminate, amend, modify and/or restate the
Realogy Retention Plan (in whole or in part) at any time and without advance
notice.

Page 3



--------------------------------------------------------------------------------

Realogy 2008–2009 Retention Plan

As amended on February 23, 2009

 

Terminations

 

  •  

Participants who resign or are terminated for any reason other than death or
disability, before the date of the retention payment, will be ineligible for a
retention payment under this Plan, unless otherwise required by law.

 

  •  

Death: In the case of death, a pro-rated retention payment will be paid to the
beneficiary designated by the participant under the group term life insurance
plan, and in the absence of any such designation, to the participant’s estate.
Payments will be based on the participant’s eligible earnings while actively
employed in a retention-eligible position.

 

  •  

The retention payment will be based on the same parameters as those for other
participants and will be paid at the same time as the regular retention payment.

 

  •  

Company-Approved Retirement: Retirees are not eligible for payments under this
Plan.

Plan Administration

The Compensation Committee of Domus Holdings Corp., the parent company of
Realogy (the “Compensation Committee”), has overall responsibility for, and has
the maximum discretion permitted under the law over, the administration of the
Plan and the interpretation of all of the Plan’s terms. The Compensation
Committee reserves the right to amend, suspend, or terminate the Plan at any
time. This Plan may not be amended, modified or supplemented without the prior
approval of the Compensation Committee

Day to day administration of the Plan is delegated by the Compensation Committee
to Senior Management of Domus Holdings Corp. and Realogy.

Changes and the addition of new eligible employees to the Plan will be effective
only after receiving written (including email) confirmation of the change from
Realogy’s Senior Vice President, Human Resources or his or her designee.

Other Provisions

 

  •  

If the Company determines that a participant has violated any of the policies
contained in the Realogy Code of Ethics or Key Policies, he/she is no longer an
employee in good standing and accordingly ineligible to receive a retention
payment under this Plan.

 

  •  

The retention payment is not guaranteed and Realogy reserves the right to
terminate, amend, modify and/or restate this Plan (in whole or in part) at any
time and without advance notice and without recourse by any employee. Any
questions regarding the terms of the Plan or its interpretation should be
referred to Realogy’s Senior Vice President, Human Resources.

 

  •  

Subject to any applicable law, no benefit under the Plan shall be subject in any
manner to, nor shall the Company be obligated to recognize, any purported
anticipation, alienation, sale, transfer (otherwise than by will or the laws of
descent and distribution), assignment, pledge encumbrance, or charge, and any
attempt to do so shall be void. No such benefit shall in any manner be liable
for or subject to garnishment, attachment, execution, or levy, or liable for or
subject to the debts, contracts, liabilities, engagements, or torts of the
participant.

 

  •  

The Plan shall not be construed as conferring on a participant any right, title,
interest, or claim in or to any specific asset, reserve, account, or property of
any kind possessed by the Company. To the extent that as a participant or any
other person acquired a right to receive payments from the Company, such right
shall be no greater than the rights of an unsecured general creditor.

 

Confidential and Proprietary: Information contained herein is for the sole use
of authorized employees of Realogy and should not be disclosed to others.
Realogy reserves the right to terminate, amend, modify and/or restate the
Realogy Retention Plan (in whole or in part) at any time and without advance
notice.

Page 4



--------------------------------------------------------------------------------

Realogy 2008–2009 Retention Plan

As amended on February 23, 2009

 

Employment at Will

An eligible employee’s employment with the Company is at will and is terminable
at any time by either the Company or the employee, with or without cause, and
with or without notice. The Plan shall not be construed to create a contract of
employment between the Company and the eligible employee for any specified
period of time.

 

Confidential and Proprietary: Information contained herein is for the sole use
of authorized employees of Realogy and should not be disclosed to others.
Realogy reserves the right to terminate, amend, modify and/or restate the
Realogy Retention Plan (in whole or in part) at any time and without advance
notice.

Page 5